DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The limitations “a first optical component”, “a second optical component” recited in claims 11-15 invoke 35 U.S.C 112(f). A review of the specification reveals that the corresponding structures are mirrors as described in para. [0027], [0035] of the speciation. Therefore, the limitation is interpreted as requiring a mirror or its equivalent.
Claim limitation “means for moving the first optical component recited in claim 26 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification reveals that the corresponding structures is an electro-mechanical actuator as described in para. [0026] of the speciation. Therefore, the limitation is interpreted as requiring an electro-mechanical actuator or its equivalent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “means for forming a correlation”, “means for ascertaining a first physical disposition of the first optical component”, “means for aligning the laser beam of coherent collimated light” recited in claim 26 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification reveals that corresponding structures are not present. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0011523 A1; pub. Jan. 14, 2016) in view of Singer et al. (US 2005/0274897 A1; pub. Dec. 15, 2005).
Regarding claim 1, Singh et al. disclose: a method of optimizing a laser beam of coherent collimated light in a photolithography system, the laser beam of coherent collimated (para. [0069], [0073]), light traversing an optical train comprising a plurality of optical components the method comprising: moving a first optical component (para. [0073]) of the optical train such that the laser beam of coherent collimated light when exiting the first optical component scans, responsive to moving the first optical component. 
Singh et al. are silent about: moving a first optical component of the optical train such that the laser beam light when exiting the first optical component scans, responsive to moving the first optical component, at least partially across a first sensor face, forming a correlation, using data obtained from the first sensor face during moving the first optical component, between the physical disposition of the first optical component and a point of impact of the laser beam of collimated light; ascertaining a first physical disposition of the first optical component, using data obtained from the correlation, that would cause the point of impact of the laser beam of collimated light that exits the first optical component to impact a desired point on a second optical component of the optical train ; and aligning the laser beam of collimated light that exits the first optical component with respect to the second optical component by disposing the first optical component in accordance with the first physical disposition.
In a similar field of endeavor, Singer et al. disclose: moving a first optical component (fig.1a items 14 & 16) of the optical train such that the laser beam light when exiting the first optical component scans, responsive to moving the first optical component (fig.1a items 14 & 16), at least partially across a first sensor face (fig.1a item 300), forming a correlation, using data obtained from the first sensor face during moving the first optical component, between the physical disposition of the first optical component and a point of impact of the laser beam of collimated light (para. [0049], [0090]); ascertaining a first physical disposition of the first optical component, using data obtained from the correlation, that would cause the point of impact of the laser beam of coherent collimated light that exits the first optical component to impact a desired point on a second optical component of the optical train (para. [0049], [0090]); and aligning the laser beam of coherent collimated light that exits the first optical component with respect to the second optical component by disposing the first optical component in accordance with the first physical disposition (para. [0049], [0090]) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
In light of the benefits for uniform illumination as taught by Singer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Singh et al. with the teachings of Singer et al.
Regarding claim 2, Singer et al. disclose: moving the first optical component comprises changing a pointing direction of the first optical component (para. [0049], [0090]) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 3, Singer et al. disclose: the first optical component comprises translating a position of the first optical component (fig,1a item 16) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 4, Singer et al. disclose: the first sensor face (fig.1a item 300) is disposed outside of a periphery of the second optical component (fig.1a item 56) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 5, Singer et al. disclose: the first sensor (fig.1a item 300) face is positioned such that the second optical component (fig.1a item 56) is disposed between the first sensor face and the first optical component (fig.1a item 14) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 6, Singer et al. disclose: the first sensor (fig.1a item 300) face is attached to the second optical component (fig.1a item 56), wherein the second optical component comprises a mirror. Singer et al. are silent about: the first sensor face is attached to the second optical component using a mechanical fixture. It would have been obvious to one of ordinary skill in the art to use a mechanical fixture to attach the first sensor to the second optical component for stronger attachment. 
Regarding claim 7, Singer et al. disclose: the first sensor face is disposed on a fixture that is movable such that the first sensor face can be moved, during photolithography production, away from a first sensor face location, wherein when the first sensor face is positioned at the first sensor face location during the scan caused by moving the first optical component, the first sensor face being disposed between the first optical component and the second optical component (para. [0045]) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 8, Singh et al. disclose: the laser beam of coherent collimated light comprises laser light having a wavelength of about 193 nm (para. [0194]).
Regarding claim 9, Singh et al. disclose: the laser beam of coherent collimated light comprises laser light having a wavelength of about 248 nm (para. [0194]).
Regarding claim 10, Singh et al. and Singer et al. disclose: moving a second optical component of the plurality of optical components (Singer et al. para. [0067]), such that the laser beam of coherent collimated light that exits the second optical component scans, responsive moving the second optical component, at least partially across a second sensor face; forming a correlation, using data obtained from the second sensor face during moving the second optical component, between the physical disposition of the second optical component and the point of impact of the laser beam of coherent collimated light that exits the second optical component; ascertaining a second physical disposition of the second optical component, using data obtained from the correlation between the physical disposition of the second optical component and the point of impact of the laser beam of coherent collimated light exiting the second optical component, that would cause the point of impact of the laser beam of coherent collimated light exiting the second optical component to impact a desired point on a third optical component; and aligning the laser beam of coherent collimated light that exits the second optical component with respect to the third optical component by aligning the second optical component in accordance with the second physical disposition determined by the ascertaining the second physical disposition (the claim is rejected on the same basis as claim 1).
Regarding claim 11, Singh et al. and Singer et al. disclose: A photolithography system having an optical train comprising a plurality of optical components, the plurality of optical components configured to at least pass a laser beam of coherent collimated light from one location to another location, comprising: a first optical component of the optical train configured to cause the laser beam of coherent collimated light exiting the first optical component to at least partially scan across a first sensor face; and a second optical component of the optical train configured to at least receive the laser beam of coherent collimated light that exits the first optical component and cause the laser beam of coherent collimated light exiting the second optical component to at least partially scan across a second sensor face (the claim contains the same substantive limitations as claim 1, the claim is rejected on the same basis).
Regarding claim 12, Singh et al. and Singer et al. disclose: the system is configured to cause the laser beam of coherent collimated light exiting the first optical component to at least partially scan across a first sensor face by changing a pointing direction of the first optical component (the claim is rejected on the same basis as claim 11).
Regarding claim 13, Singh et al. and Singer et al. disclose: the system is configured to cause the laser beam of coherent collimated light exiting the first optical component to at least partially scan across a first sensor face by translating a position of the first optical component (the claim is rejected on the same basis as claim 11).
Regarding claim 14, Singer et al. disclose: the first sensor (fig.1a item 300) face is positioned such that the second optical component (fig.1a item 56) is disposed between the first sensor face and the first optical component (fig.1a item 14) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 15, Singer et al. disclose: the second optical component (fig.1a item 56) comprises a mirror (para. [0056]) and wherein the first sensor face (fig.1a item 300) is attached to the second optical component. Singer et al. are silent about: the first sensor face is attached to the second optical component using an adhesive. It would have been obvious to one of ordinary skill in the art to attach the first sensor to the second optical component using an adhesive for a compact device.
Regarding claim 16, Singh et al. disclose: the laser beam of coherent collimated light comprises laser light having a wavelength of about 193 nm (para. [0194]). Singer et al. disclose: the first sensor face is configured to detect light having a wavelength of about 193 nm (para. [0024]).
Regarding claim 17, Singh et al. disclose: the laser beam of coherent collimated light comprises laser light having a wavelength of about 248 nm (para. [0194]). Singer et al. disclose: the first sensor face is configured to detect light having a wavelength different from EUV (para. [0078]). However, since both Singh et al. and Singer et al. are directed to lithography and Singh et al. disclose in para. [0194] that 248 nm can be used for lithography. Therefore, it would be conceivable that the sensor of Singer et al. could be use for detect 248 nm wavelength.
Regarding claim 18, Singh et al. and Singer et al. disclose: a method of optimizing a laser beam of coherent collimated light in a photolithography system, the laser beam of coherent collimated light traversing an optical train that comprises a plurality of optical components, the method comprising: moving a first optical component of the optical train to change an amount of overlap of a footprint of the laser beam of coherent collimated light and a first sensor face; forming a correlation, using data obtained from the first sensor face during moving the first optical component, between the physical disposition of the first optical component and a point of impact of the laser beam of coherent collimated light; ascertaining a first physical disposition of the first optical component, using data obtained from the correlation, that would cause the point of impact of the laser beam of coherent collimated light that exits the first optical component to impact a desired point on a second optical component of the optical train; and aligning the laser beam of coherent collimated light that exits the first optical component with respect to the second optical component by disposing the first optical component in accordance with the first physical disposition (the claim contains the same substantive limitations as claim 1, the claim is rejected on the same basis).
Regarding claim 19, Singer et al. disclose: having a predetermined correlation (para. [0049]-[0050]). Singer et al. are silent about: storing the correlation in memory. It would have been obvious to one of ordinary skill to store the predetermined correlation of Singer et al. in memory for the benefits of a fast and easy access of the predetermined correlation.
Regarding claim 20, Singer et al. disclose: in which moving the first optical component to change an amount of overlap of the footprint of the laser beam of collimated light and the first sensor face comprises moving the first optical component from a first state in which the footprint does not overlap the first sensor face to a second state in which the footprint of the laser beam of collimated light at least partially overlaps the first sensor face (para. [0103], [0105] teach a misalignment where no light falls on the sensor and controlling the grating 14 to make the light fall on the sensor) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 21, Singer et al. disclose: in which forming a correlation comprises forming the correlation at least partially on the basis of a physical disposition of the first optical component at the transition from the first state to the second state (para. [0049]) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 22, Singer et al. disclose: in which moving the first optical component to change an amount of overlap of the footprint of the laser beam of collimated light and the first sensor face comprises moving the first optical component from a first state in which the footprint at least partially overlaps the first sensor face to a second state in which the footprint of the laser beam of collimated light does not overlap the first sensor face (para. [0103], [0105] teach a misalignment where no light falls on the sensor and controlling the grating 14 to make the light fall on the sensor) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 23, Singer et al. disclose: in which forming a correlation comprises forming the correlation at least partially on the basis of a physical disposition of the first optical component at the transition from the first state to the second state (para. [0049]) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 24, Singer et al. disclose: in which moving the first optical component to change an amount of overlap of the footprint of the laser beam of collimated light and the first sensor face comprises moving the first optical component from a first state in which the footprint of the laser beam of collimated light does not overlap the first sensor face to a second state in which the footprint at least partially overlaps the first sensor face to a third state in which the footprint of the laser beam of collimated light does not overlap the first sensor face (para. [0103], [0105] teach a misalignment where no light falls on the sensor and controlling the grating 14 to make the light fall on the sensor) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 25, Singer et al. disclose: in which forming a correlation comprises forming the correlation at least partially on the basis of a physical disposition of the first optical component at the transition from the first state to the second state and from the second state to the third state (para. [0049]) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
Regarding claim 26, Singh et al. disclose: a photolithography system having an optical train comprising a plurality of optical components, the plurality of optical components configured to pass a laser beam of coherent collimated light from one location to another location (para. [0069], [0073]), the photolithography system comprising: a first optical component of the optical train (para. [0073]). 
Singh et al. are silent about:  a first sensor face; means for moving the first optical component to change an amount of overlap of a footprint of a laser beam of coherent collimated light exiting the first optical component and the first sensor face; means for forming a correlation, using data obtained from the first sensor face during moving the first optical component, between the physical disposition of the first optical component and a point of impact of the laser beam of coherent collimated light; means for ascertaining a first physical disposition of the first optical component, using data obtained from the correlation, that would cause the point of impact of the laser beam of coherent collimated light that exits the first optical component to impact a desired point on a second optical component of the optical train; and means for aligning the laser beam of coherent collimated light that exits the first optical component with respect to the second optical component by disposing the first optical component in accordance with the first physical disposition.
In a similar field of endeavor, Singer et al. disclose: a first sensor (fig.1a item 300) face; means for moving the first optical component (fig.1a items 14 & 16) to change an amount of overlap of a footprint of a laser beam of collimated light exiting the first optical component and the first sensor face (para. [0103], [0105] teach a misalignment where no light falls on the sensor and controlling the grating 14 to make the light fall on the sensor); means for forming a correlation (para. [0049]), using data obtained from the first sensor face during moving the first optical component, between the physical disposition of the first optical component and a point of impact of the laser beam of collimated light (para. [0049]); means for ascertaining a first physical disposition of the first optical component, using data obtained from the correlation (para. [0049]), that would cause the point of impact of the laser beam of collimated light that exits the first optical component to impact a desired point on a second optical component of the optical train (para. [0049]); and means for aligning the laser beam of coherent collimated light that exits the first optical component with respect to the second optical component by disposing the first optical component in accordance with the first physical disposition (para. [0049], [0090]) motivated by the benefits for uniform illumination (Singer et al. para. [0019]).
In light of the benefits for uniform illumination as taught by Singer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Singh et al. with the teachings of Singer et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884